




Exhibit 10i
MATERION and SUBSIDIARIES
MANAGEMENT INCENTIVE PLAN
2013 PLAN YEAR




I. INTRODUCTION
The Management Incentive Plan (the “Plan”) provides incentive compensation to
eligible employees based principally on annual financial performance. Plan
awards have a significant portion based on Company Performance and Business Unit
Performance (“Financial Performance”) and the remaining component that
recognizes individual and combined contributions toward personal/team objectives
("Personal/Team Performance”).


II. DEFINITIONS
Base Compensation:
The participant's annual base salary in effect on September 30 of the Plan Year.


Business Unit Performance:
The Executive Staff will designate the Company’s business units/subsidiaries
that are eligible for participation in the Plan for the Plan Year. Each business
unit has defined financial performance measures, which have in turn been
approved by the Compensation Committee of the Company’s Board of Directors
and/or the Executive Staff. For each of these financial performance measures, a
minimum goal, target goal and maximum goal will be established. Plan awards
include a Financial Performance component based on Company Performance alone, or
Company Performance and/or Business Unit Performance.


Company Performance :
The Company Performance portion of the Financial Performance component of Plan
awards will consist of Operating Profit measure (weighted at 85%) and a
Value-added Sales measure (weighted at 15%).


Operating Profit (“OP”):
Profit or loss, before interest and taxes, for domestic and international
operations. Operating Profit will include any special write-off or accounting
charge and accrued performance or incentive compensation.


Value-added Sales (”VAS”):
An amount equal to (1) the Company’s sales for the Plan Year minus (2) the
aggregate cost to the Company for the Plan Year of gold, silver, platinum,
palladium and copper. The Compensation Committee will establish a minimum goal,
target goal and maximum goal for this VAS measure.


Other Metrics:
From time to time, other metrics may be adopted that are aligned with a business
unit’s strategy and market challenges. These metrics will be defined and tracked
by the corporate accounting department, subject to approval by the Executive
Staff.


Personal/Team Performance:






--------------------------------------------------------------------------------



An assessment is made of an individual's achievements and his/her contributions
to work/project teams during the Plan Year. This assessment is expressed as a
percentage of base compensation. The Personal/Team Performance component is
distinct from the Financial Performance component.


Plan Year:
The fiscal year for which the Company’s Performance, Business Unit Performance
and Personal/Team Performance, and any Plan awards are calculated.




III. PARTICIPATION
At the beginning of the Plan Year, the Executive Staff will identify exempt,
salaried employees whose responsibilities affect progress on critical issues
facing the Company, and those employees will participate in the Plan for the
Plan Year. Those individuals selected by the Executive Staff will be notified of
their participation in the Plan, their performance compensation grade and
performance compensation opportunity, and their applicable business unit
designation.


Following the beginning of the Plan Year, the Executive Staff may admit new
hires or individuals who are promoted or assigned additional and significant
responsibilities to also participate in the Plan for the Plan Year. The
Executive Staff may also alter performance compensation grade assignments to
reflect changed responsibilities of participants during the Plan Year.


An employee who replaces or otherwise assumes the job functions or role of
another employee does not automatically assume the Plan participation
characteristics that had applied to such other employee. Rather, participation
by the new or replacing employee must be individually considered and approved by
the Executive Staff.


Participants who are newly employed before April 1 of the Plan Year are eligible
for full participation in the Plan for such Plan Year. Participants who are
newly employed on or after April 1 of the Plan Year and before July 1 of the
Plan Year are eligible for half of any Plan award available based on
Personal/Team Performance and Financial Performance for the Plan Year.


Plan awards for participants who transfer from the Exempt Salaried Performance
Compensation Plan to the Management Incentive Plan for purposes of the Plan Year
will be prorated to the beginning of the month following the employee’s transfer
to the Management Incentive Plan. The transferred employee’s eligibility under
the Exempt Salaried Performance Compensation Plan will cease for the Plan Year.


Changes in performance compensation grade assignments will result in prorated
participation for Plan awards.


The eligibility of employees hired or with changed job responsibilities after
June 30 of the Plan Year will not be considered for participation in the Plan
until a possible, subsequent Plan Year.


Normally, employees who are participants in any other annual incentive,
commission or performance compensation plan of the Company or as a subsidiary
are not eligible. The Executive Staff may consider prorated participation in the
Plan for the Plan Year under special circumstances.



--------------------------------------------------------------------------------





With two exceptions, participants must be employed on the last day of the Plan
Year in order to be eligible for any Plan award. For a participant who becomes
eligible for and who elects a severance option under the Chronic Beryllium
Disease Policy as amended, any award under the Plan will be prorated to the
beginning of the month after the employee exercises the severance option. The
second exception pertains to either the death of a participant or the retirement
(at age 65, or at age 55 or older with 10 years of service) of a participant, in
which case, any Plan award will be prorated to the beginning of the month
following the employee’s death or the employee’s retirement date, as applicable.
In no event will a prorated Plan award be earned where the proration percent is
1/3 or less.


Eligible employees who have been on a leave of absence in excess of 13 weeks
during the Plan Year will have their Plan award reduced on a pro-rata basis to
reflect their actual contribution.


IV.
PLAN AWARD OPPORTUNITY FOR FINANCIAL PERFORMANCE COMPONENT

The Compensation Committee of the Board of Directors will establish minimum
goals, target goals and maximum goals for each Financial Performance component
of Plan award opportunity.


The Executive Staff will assign participants to a specific business
unit/subsidiary for the Financial Performance component of Plan awards.


Below is a summary of the Plan award opportunities (as percentage of Base
Compensation) for the Plan Year.:


Grade            Financial Performance     Personal/Team Performance
     D                20%                 0-14%
E                10%                 0-14%
    
Opportunity for participants in Grades A, B and C will be individualized as
determined by the Compensation Committee or the Executive Staff.


The Financial Performance component of Plan awards (Business Unit, Company,
sub-unit, and/or other measurement), will begin once the Minimum level has been
attained for Operating Profit. None of the other financial components will
result in an award unless the minimum level for Operating Profit has been met.
Performance, which reaches or exceeds the maximum goal of the measure, will
result in awards at 200 percent of target opportunity. Award amounts for levels
of achievement between minimum and target goals and between target and maximum
goals will be prorated according to the level of achievement.


Financial Performance portion of awards will be prorated for transfers between
units (or between business unit and Corporate) according to the length of
service by months in each unit during the Plan Year.




V. PLAN AWARD OPPORTUNITY FOR PERSONAL/TEAM PERFORMANCE COMPONENT
An Operating Profit “threshold” may be established, which must be achieved in
order to make available a bonus opportunity to recognize the Personal/Team
performance. If established, meeting this threshold would result in a
Personal/Team opportunity payout. This threshold can



--------------------------------------------------------------------------------



be different than the minimum Operating Profit level necessary to create a
Financial Performance opportunity. No awards for Personal/Team performance will
be paid if a Threshold is established and is not met.


The “total pool” for Personal/Team performance component of Plan awards for
participants would typically average 10 percent of the Base Compensation of
participants, if the OP meets or exceeds target. Performance below target could
result in the total pool being reduced to a lesser amount. The Business Unit
Executive and the Executive Staff will decide allocation of the pool among
eligible participants based on their performance throughout the Plan year
relative to achieving established goals and objectives.


The Personal/Team achievement may be modified based on the Company’s Net
Promoter Score (NPS). If NPS falls below 34.0, the Personal/Team achievement
will be reduced by 1% point. If NPS improves to 38.0 or greater, an additional
1% point will be added to the Personal/Team final achievement.


VI. PAYMENT
Distribution of any payouts for Plan awards earned under the Plan to
participants will be on or before March 15 of the year following the Plan Year.




VIII. GENERAL PROVISIONS
The Executive Staff has authority to make administrative decisions in the
interests of the Plan.


The Company’s Board of Directors, through its Compensation Committee, shall have
final and conclusive authority for interpretation, application, and possible
modification of this Plan or established targets. The Board of Directors
reserves the right to amend or terminate the Plan at any time. Subject to the
preceding sentences, any determination by the Company's independent accountants
shall be final and conclusive as it relates to the calculation of financial
results.


This Plan is not a contract of employment.







